SENTENCIA
HH
El 7 de enero de 1987 Andrés Martínez Campos, su es-posa, Eulalia Trueba Vara de Martínez y la sociedad legal de gananciales integrada por ellos, presentaron ante el Tribunal Superior, Sala de San Juan, una querella contra el Banco de Ponce (en adelante Banco). En ésta se alegó que *367Martínez Campos había trabajado para el Banco desde el 2 de febrero de 1972 hasta el 9 de septiembre de 1986, fecha en que fue despedido de su empleo como vicepresidente auxiliar y gerente de la sucursal de Río Piedras. Alegaron que dicho despido fue injustificado y discriminatorio por razón de edad. Al momento del despido, el demandante contaba con cincuenta y nueve (59) años de edad y fue sus-tituido por un empleado de cuarenta y un (41) años. Se alegó, además, que se hicieron imputaciones falsas y deni-grantes sobre la conducta de Martínez Campos en el trabajo.
El señor Martínez Campos reclamó, al amparo de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a-185m) (en adelante Ley Núm. 80), la indemnización que ésta provee. Además, solicitó compensación por daños bajo la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151) (en adelante Ley Núm. 100). La codemandante Trueba Vara de Martínez reclamó cien mil dólares ($100,000) en compensación por los daños emocionales, pérdida de sueño, angustias y sufrimientos morales que le ocasionaron las imputaciones contra su esposo.
El 10 de febrero de 1987 el Banco presentó su contesta-ción a la querella en la cual alegó, en esencia, que el des-pido de Martínez Campos estuvo justificado y que la Ley Núm. 80, supra, dispone el remedio exclusivo en casos de despido. En cuanto a la señora Trueba Vara de Martínez y la sociedad de gananciales, constituida por ella y Martínez, se alegó que no tenían causa de acción para reclamar da-ños bajo la Ley Núm. 100, supra.
El 5 de enero de 1988 el Banco presentó una moción solicitando sentencia sumaria parcial. Alegó que no existía controversia real sobre ningún hecho material y que proce-día como cuestión de derecho desestimar las reclamaciones de la señora Trueba Vara de Martínez y la sociedad de gananciales, ya que estas partes no tenían causa de acción *368por los daños causados por el despido de Martínez Campos bajo la Ley Núm. 100, supra, ni bajo la Ley Núm. 80, supra, ni bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141.(1)
El 1ro de febrero de 1988 la parte demandante presentó una moción en oposición a la solicitud de sentencia suma-ria parcial. Sostuvo, en síntesis, que la señora Trueba Vara de Martínez había sufrido daños como consecuencia del despido de su esposo y que, por lo tanto, tenía una causa de acción personal y separada al amparo del Art. 1802 del Código Civil, supra. Acompañó dicho escrito con copias de segmentos de las deposiciones tomadas a Martínez Campos y su esposa. En su deposición, el demandante Martínez reiteró que su despido fue provocado por las alegadas im-putaciones de “hostigamiento sexual, hostigamiento labo-ral y discrimen racial”. La señora Trueba Vara de Martínez declaró en la suya sobre los daños que alegadamente sufrió.
El 11 de febrero de 1988 el demandado presentó una réplica a la oposición a moción solicitando sentencia suma-ria en la que argumentó que la oposición radicada por los querellantes no había logrado suscitar una genuina contro-versia de hechos según lo requiere la Regla 36.5 de Proce-dimiento Civil, 32 L.P.R.A. Ap. II. En cuanto a la sociedad *369de gananciales, el Banco argumentó que ésta compareció como querellante pero no se incluyó ninguna alegación re-lativa al derecho de la sociedad a reclamar compensación de clase alguna, ni se presentó argumento alguno en opo-sición al planteamiento de inexistencia de causa de acción de la sociedad. En cuanto a la reclamación de la señora Trueba Vara de Martínez, el Banco sostuvo que ésta carece de una causa de acción bajo la Ley Núm. 80, supra, o bajo la Ley Núm. 100, supra, ya que dichas leyes sólo conceden una causa de acción al empleado despedido sin justa causa o despedido por razones alegadamente discriminatorias. El demandado indicó que los demandantes se limitaron a se-ñalar que la señora Trueba Vara de Martínez sufrió daños, sin fundamentar que tuviera derecho a reclamar compen-sación por los mismos.
El 31 de marzo de 1988 los demandantes presentaron una dúplica a la réplica del demandado. En ésta alegaron que correspondía a la sociedad legal de gananciales recla-mar, bajo la Ley Núm. 100, supra, los ingresos dejados de percibir debido al despido. Se reiteraron en sus plantea-mientos a favor del derecho de la señora Trueba Vara de Martínez a reclamar compensación por sus daños.
El 8 de abril de 1988 se celebró una vista sobre la mo-ción de sentencia sumaria parcial. En ésta, las partes rei-teraron sus argumentos al tribunal.
El 10 de mayo de 1988 el tribunal dictó una resolución en la que declaró sin lugar la moción solicitando sentencia sumaria parcial del demandado. En cuanto a la sociedad legal de gananciales el tribunal determinó que, a la luz del Art. 1301 del Código Civil, 31 L.P.R.A. see. 3641, no debía dictarse sentencia sumaria desestimando su reclamación —aun cuando ésta se limitara a exigir la compensación que provee la citada Ley Núm. 80— ya que dicha compensación sustituiría los ingresos dejados de percibir por el quere-llante Martínez Campos. Sobre la reclamación de la señora Trueba Vara de Martínez declaró que la misma no surgía *370exclusivamente de las disposiciones de la Ley Núm. 80, supra, o la Ley Núm. 100, supra. Además, sostuvo que la reclamación de la codemandante por los daños que alega-damente sufrió, según la prueba documental presentada, no podía ser desestimada por razón de las normas jurispru-denciales establecidas en Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517 (1977), y Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986). El demandado presentó moción de reconsideración que fue denegada por el tribunal.
Inconforme con dicho dictamen, el Banco recurrió ante nos mediante Petición de certiorari y alegó la comisión de los errores siguientes:
A. Erró gravemente el honorable tribunal de instancia al declarar sin lugar la moción solicitando sentencia sumaria par-cial ya que entendió que los querellantes habían logrado susci-tar una genuina controversia de hechos mediante su moción en oposición.
B. Erró gravemente el honorable tribunal de instancia al concluir que como cuestión de derecho la señora Trueba Vara de Martínez, esposa del empleado despedido tiene una causa de acción bajo el Art. 1802 del Código Civil.
C. Erró gravemente el honorable tribunal de instancia al concluir que como cuestión de derecho la sociedad legal de ga-nanciales tiene una causa de acción para reclamar los salarios dejados de percibir al amparo del Art. 1301 del Código Civil.
I — i h — !
Recientemente en Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994), tuvimos ante nuestra consideración una situación de hechos parecida al caso de marras. En dicha ocasión concluimos que los remedios que provee la Ley Núm. 100, supra, son exclusivamente para los obreros que en su empleo sean víctimas de las prácticas discriminato-rias del patrono. No obstante, también en Santini Rivera v. Serv. Air, Inc., supra, señalamos que el hecho de que la Ley Núm. 100, supra, no aplicara a los parientes de los obreros no limitaba el derecho de éstos a reclamar bajo otra fuente *371independiente los daños que ellos mismos hubieran sufrido como consecuencia del discrimen laboral en contra del obrero. Allí resolvimos, como norma general, que la acción por los alegados daños de un pariente surge bajo el Código Civil, al amparo de los principios de responsabilidad extra-contractual, y que dicha acción es independiente de las le-yes laborales y no está limitada por éstas. En particular resolvimos que en Puerto Rico los parientes de un em-pleado que ha sido víctima de trato discriminatorio por su patrono bajo la Ley Núm. 100, supra, tienen una causa de acción propia bajo el Art. 1802 del Código Civil, supra, para obtener indemnización por los daños que ellos mismos ha-yan sufrido como consecuencia del referido discrimen laboral. Santini Rivera v. Serv. Air, Inc., supra.
Por consiguiente, el tribunal a quo actuó correctamente al no desestimar la reclamación de la codemandante Trueba Vara de Martínez. A tenor con la normativa antes expuesta, la señora Trueba Vara de Martínez podría tener, entre otras, una causa de acción por sus propios daños, contingente a la acción del obrero discriminado bajo la Ley Núm. 100, supra.
Por otro lado, no erró el tribunal de instancia al no des-estimar la reclamación de la sociedad legal de gananciales compuesta por los demandantes Martínez Campos y su esposa. Recientemente en Maldonado v. Banco Central Corp., 138 D.P.R. 268 (1995), examinamos el derecho de la sociedad de gananciales para reclamar los ingresos dejados de percibir por el empleado como consecuencia del alegado despido discriminatorio. Allí explicamos que la compensa-ción que concede la Ley Núm. 100, supra, sustituye los ingresos dejados de percibir por el empleado y por consi-guiente goza del mismo carácter de ganancialidad que le hemos adjudicado al lucro cesante. Resolvimos en Maldonado v. Banco Central Corp., supra, que la sociedad legal de gananciales puede reclamar dicha compensación bajo la Ley Núm. 100, supra.
*372Por los motivos antes expuestos, se dicta sentencia con-firmando la resolución emitida por el Tribunal Superior, Sala de San Juan, el 10 de mayo de 1988. Se devolverá el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto.
Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. La Juez Asociada Señora Naveira de Ro-dón disintió con una opinión escrita. El Juez Asociado Se-ñor Negrón García se inhibió. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General


 En cuanto a la reclamación bajo la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151), específicamente el Banco de Ponce (en adelante el Banco) indicó que el cónyuge del empleado despedido ni la sociedad de gananciales cumplen con el requisito que dispone dicha ley de que el reclamante de los daños sea un empleado o solicitante de empleo. 29 L.P.R.A. see. 146. Sobre la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185m), el Banco señaló que ésta dispone un remedio exclusivo para los casos de despido, lo que excluye la posibilidad de remedio alguno bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. Finalmente, sostuvo que la excepción a la disposición del remedio exclusivo, según reconocida en Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517 (1977), no era aplicable a la situación de los demandantes. Esta excepción dispone que el patrono responde civilmente por la conducta torticera en que incurra por otros motivos que no sean la mera violación de una disposición de las leyes del trabajo. Rivera v. Security Nat. Life Ins. Co., supra, pág. 527.
El Banco acompañó su moción con copia de un segmento de la deposición to-mada a la señora Trueba Vara de Martínez, en la que declaró sobre los sufrimientos causados por el despido de su cónyuge.